                   IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF KANSAS

 ROGER JAMES, individually, and on             )
 behalf of others similarly situated,          )
                                               )
                             Plaintiff,        )     Case No.: 2:19-cv-2260-DDC
 v.                                            )
                                               )
 BOYD GAMING CORPORATION,                      )
 et al.                                        )
                                               )
                             Defendants.       )

                          AGREED PROTECTIVE ORDER

       The parties agree that during the course of discovery it may be necessary to disclose

certain confidential information relating to the subject matter of this action. The parties

further agree that certain categories of such information should be treated as confidential,

protected from disclosure outside this litigation, and used only for purposes of prosecuting

or defending this action and any appeals. The parties jointly request entry of this proposed

Protective Order to limit the disclosure, dissemination, and use of certain identified

categories of confidential information.

       The parties assert in support of their request that protection of the identified

categories of confidential information is necessary to prevent the disclosure of matters

deemed confidential under the terms of this Order to persons or entities other than

those involved in the prosecution or defense of this litigation and to facilitate the

exchange of information between the parties while protecting against the disclosure of

privileged or otherwise protected documents or ESI. The Order is necessary to protect the

parties and other persons from annoyance and embarrassment and to protect against the

disclosure of information that is proprietary and/or confidential in nature, or that is
protected by privilege, work-product or other applicable grounds. Discovery in this case

may seek private information concerning the parties and non-parties, including but not

limited to: Plaintiff’s confidential financial, educational, employment, and medical

records, as well as other personal information; the personnel and/or human resources files

of current and/or former employees of any Defendant; confidential financial information

of any Defendant; and confidential and/or proprietary information related to any

Defendant’s employees, and the business and operation of any Defendant, including

policies, practices, or procedures. Good cause exists for the issuance of a protective order,

including if the confidential information were known generally, such knowledge could lead

to embarrassment, humiliation, loss of status and reputation, loss of business and/or job

opportunities, and could potentially impact upon certain persons’ personal and/or work

relationships. Good cause further exists regarding any Defendant’s financial, proprietary,

and business operations information, as that information is not generally known to the

public, and could, therefore, place any Defendant at a competitive disadvantage. Good

cause also exists as to safeguards for privileged, work product-protected, or otherwise

shielded information, as the entry of a “claw-back” instruction with respect to such

information will improve discovery efficiency by pre-empting motion practice on these

settled issues.

         To expedite the flow of discovery material, facilitate the prompt resolution of

disputes over claims of confidentiality, provide adequate protection for material deemed

confidential, provide safeguards for material deemed privileged or otherwise protected

from disclosure, and ensure that protection is afforded only to such deemed material, on

the agreement of Plaintiff Roger James and Defendants Boyd Gaming Corporation and
                                             2
69693168.2
Kansas Star Casino, LLC, and for good cause shown under 26(c) of the Federal Rules of

Civil Procedure, the Court enters the following Agreed Protective Order:

         1.    Scope. All documents and electronically stored information (“ESI”)

produced in the course of discovery of this case, including initial disclosures, responses to

discovery requests, all deposition testimony and exhibits, and information derived directly

therefrom are subject to this Order concerning Confidential Information as set forth below.

As there is a presumption in favor of open and public judicial proceedings in the federal

courts, this Order will be strictly construed in favor of public disclosure and open

proceedings wherever possible.

         2.    Definition of Confidential Information. As used in this Order,

“Confidential Information” is defined as information that the producing party designates

in good faith has been previously maintained in a confidential manner and should be

protected from disclosure and use outside the litigation because its disclosure and use are

restricted by statute or could potentially cause harm to the interests of the disclosing party

or nonparties. For purposes of this Order, the parties will limit their designation of

“Confidential Information” to the following categories of information or documents:

               (a)    Medical, financial, educational, employment, tax records, and/or

         other personal information;

               (b)    Personnel, payroll, and/or human resources files, records, and/or

         information of current and/or former employees of any Defendant;

               (c)    Confidential and/or proprietary information or trade secrets related to

         the business and operation of any Defendant, including policies, practices, or

         procedures; and
                                              3
69693168.2
               (d)   Records whose disclosure is restricted or prohibited by law.

Information or documents that are available to the public may not be designated as

Confidential Information.

         3.    Designating     Documents,     ESI    and    Interrogatory      Answers     as

Confidential. Any party to this action may designate as “Confidential Information”

documents, ESI and responses to interrogatories, requests for admissions, or requests for

production of documents and ESI made after entry of this Order by stamping or labeling

the documents, ESI or responses with the word “Confidential.” Documents or ESI will be

marked as “Confidential” prior to or at the time the documents or ESI are produced or

disclosed. Documents, ESI or responses shall not be treated as confidential pursuant to

this Order unless they are stamped or labeled as “Confidential.” The inadvertent failure to

designate material as “Confidential” does not preclude a party from subsequently making

such a designation, in which case the material is treated as confidential only after being

properly designated. Unless otherwise ordered by the Court or stipulated by the parties,

only those categories of documents and ESI enumerated in Paragraph 2 may be designated

as Confidential Information.

         Applying the marking to a document does not mean that the document has any

status or protection by statute or otherwise except to the extent and for the purposes of this

Order. Copies that are made of any designated documents must also bear the marking,

except that indices, electronic databases, or lists of documents that do not contain

substantial portions or images of the text of marked documents and do not otherwise

disclose the substance of the Confidential Information are not required to be marked. By

marking a designated document as confidential, the designating attorney or party
                                              4
69693168.2
appearing pro se thereby certifies that the document contains Confidential Information as

defined in this Order.

         4.     Inadvertent Failure to Designate. Inadvertent failure to designate any

document or ESI as containing Confidential Information will not constitute a waiver of an

otherwise valid claim of confidentiality pursuant to this Order, so long as a claim of

confidentiality is asserted within 14 days after discovery of the inadvertent failure.

         5.     Depositions. Parties to this action may designate Confidential Information

in deposition testimony by advising opposing counsel of record, in writing, within 30 days

after receipt of a copy of the transcript, or such other time period as may be mutually agreed

upon by the parties, of the pages and lines of the deposition which the party believes fall

under Paragraph 2. Alternatively, any party may, on the record at the deposition, designate

deposition testimony as Confidential by advising all persons present that the party believes

that the portion of the deposition in question falls under the scope of this Order. There shall

be no need to re-designate deposition exhibits which have previously been designated as

confidential.

         6.     Disclosure of Confidential Information.

                (a)    General Protections. Any documents, ESI, designated portions of

         deposition testimony, or responses to interrogatories, responses to requests for

         admission, or responses to requests for production of documents/ESI which are

         marked as Confidential are to be treated as such by the party receiving the discovery

         and shall be utilized by such party only for the prosecution or defense of this case.




                                               5
69693168.2
                (b)    Who May View Designated Confidential Information. Except as

         agreed upon by the parties, or ordered by the Court, disclosure of such material or

         information contained therein is limited to:

                (1)    The parties;1

                (2)    The parties’ counsel, including in-house counsel, counsels’ legal and

                       clerical assistants, and staff;

                (3)    Persons with prior knowledge of the substance of the documents or

                       ESI, or of the Confidential Information contained therein;

                (4)    Any witness whose deposition is being taken or who is being

                       questioned at trial;

                (5)    Any potential, anticipated, or actual fact witness and his or her

                       counsel, but only to the extent such confidential documents or ESI

                       will assist the witness in recalling, relating, or explaining facts or in

                       testifying;

                (6)    Court personnel, including court reporters at depositions, persons

                       operating video recording equipment at depositions, and any special

                       master appointed by the Court;




         1
         If the Confidential Information contains highly sensitive trade secrets or other highly
sensitive competitive or confidential information, and disclosure to another party would result in
demonstrable harm to the disclosing party, then the parties may stipulate or move for the
establishment of an additional category of protection, (e.g., Attorneys’ Eyes Only) that prohibits
disclosure of such documents or information to that category or that limits disclosure only to
specifically designated in-house counsel or party representative(s) whose assistance is reasonably
necessary to the conduct of the litigation and who agree to be bound by the terms of the Order.

                                                 6
69693168.2
               (7)    Any independent document or ESI reproduction services or video

                      recording and retrieval services;

               (8)    Any expert witness, outside consultant, or investigator retained

                      specifically in connection with this litigation;

               (9)    Any mediator appointed by the Court or selected by the parties.

               (10)   The author or recipient of the document (not including a person who

                      received the document in the course of the litigation);

               (11)   Independent providers of document reproduction, electronic

                      discovery, or other litigation services retained or employed

                      specifically in connection with this litigation; and

               (12)   Other persons only upon consent of the producing party and on such

                      conditions as the parties shall agree.

               (c)    Control of Documents. The parties must take reasonable efforts to

         prevent unauthorized or inadvertent disclosure of documents designated as

         Confidential Information under the terms of this Order.

         7.    Filing of Confidential Information. In the event a party seeks to file any

document or ESI containing Confidential Information subject to protection under this

Order with the Court, that party must take appropriate action to ensure that the document

or ESI receives proper protection from public disclosure including: (a) filing a redacted

version with the consent of the party who designated the information as confidential; (b)

where appropriate (e.g., in relation to discovery and evidentiary motions), submitting the

information solely for in camera review; or (c) when the preceding measures are

inadequate, seeking permission to file the information under seal by filing a motion for
                                               7
69693168.2
leave to file under seal accordance with D. Kan. Rule 5.4.6. Nothing in this Order will be

construed as a prior directive to allow any document to be filed under seal. The mere

designation of information as confidential pursuant to this Order is insufficient to satisfy

the court’s requirements for filing under seal in light of the public’s qualified right of

access to court dockets. The parties understand that the requested documents may be filed

under seal only with the permission of the court after proper motion. If the motion is

granted and the requesting party permitted to file the requested documents under seal, only

counsel of record and unrepresented parties will have access to the sealed documents. Pro

hac vice attorneys must obtain sealed documents from local counsel.

         8.   Information Security Protections. Any person in possession of another

party's Confidential Information shall protect the security and confidentiality of such

Confidential Information, protect against any reasonably anticipated threats or hazards to

the security of such Confidential Information, and protect against unauthorized access to

or use of such Confidential Information. Such safeguards shall be appropriate to the size

and complexity of the Receiving Party’s operations and the sensitivity of the Confidential

Information to which they gain access pursuant to this Protective Order. If the Receiving

Party discovers a breach of security, including any actual or suspected unauthorized

access, relating to another party’s Confidential Information, the Receiving Party shall: (1)

promptly provide written notice to Designating Party of such breach; (2) investigate and

take reasonable efforts to remediate the effects of the breach, and provide Designating

Party with reasonable assurances to Designating Party that such breach shall not recur; and

(3) provide information to the Designating Party regarding the size and scope of the breach.

If required by any judicial or governmental request, requirement or Order to disclose such
                                             8
69693168.2
information, the Receiving Party shall take reasonable steps to give the Designating Party

sufficient prior notice in order to contest such request, requirement or order through legal

means. The Receiving Party agrees to cooperate with law enforcement in investigating any

such security incident. In any event, the Receiving Party shall promptly take all necessary

and appropriate corrective action to terminate the unauthorized access.

         9.    Agreement of Witnesses. Each counsel shall be responsible for providing

notice of this Order, and the terms herein, to any person to whom they disclose

Confidential Information, as defined by the terms of this Order. Persons to whom

Confidential Information is shown shall be informed of the terms of this Order and advised

that its breach may be punished or sanctioned as contempt of court.

         10.   Disputes Concerning Designation(s) of Confidential Information. The

designation of any ESI or document as Confidential Information is subject to challenge by

any party. Before filing any motion or objection to a confidential designation, the objecting

party must meet and confer in good faith to resolve the objection informally without

judicial intervention. A party that elects to challenge a confidentiality designation may file

and serve a motion that identifies the challenged material and sets forth in detail the basis

for the challenge; the parties are strongly encouraged to consider arranging a telephone

conference with the undersigned magistrate judge before filing such a motion, but such a

conference is not mandatory. The burden of proving the necessity of a confidentiality

designation remains with the party asserting confidentiality. Until the Court rules on the

challenge, all parties must continue to treat the materials as Confidential Information under

the terms of this Order.


                                              9
69693168.2
         11.    Use of Confidential Information. Confidential Information must be used

or disclosed solely for the purposes of prosecuting or defending this lawsuit, including any

appeals. Nothing in this Order will be construed to affect the use of any document,

material, or information at any trial or hearing in the context of this lawsuit. A party that

intends to present or anticipates that another party may present Confidential Information

at a hearing or trial must bring that issue to the attention of the court and the other parties

without disclosing the Confidential Information. The court may thereafter make such

orders as are necessary to govern the use of such documents or information at the hearing

or trial.

         12.    No Admission. Nothing in this Order shall be construed as an admission as

to the relevance, authenticity, foundation, admissibility, or discoverability of any

document, ESI, transcript, or other material. Further, the parties expressly reserve their

right to file a motion in limine regarding the use of any such materials identified as

confidential by the terms of this Order.

         13.    Obligations on Conclusion of Litigation.

                (a)    Order Remains in Effect. Unless otherwise agreed or ordered, all

         provisions of this Order will remain in effect and continue to be binding after

         conclusion of the litigation.

                (b)    Return of Confidential Documents. Within 30 days after this

         litigation concludes by settlement, final judgment, or final order, including all

         appeals, all documents designated as containing Confidential Information, including

         copies as defined above, must be returned to the party who previously produced the

         document unless: (1) the document has been offered into evidence or filed without
                                              10
69693168.2
         restriction as to disclosure; (2) the parties agree to destruction of the document to

         the extent practicable in lieu of return; or (3) as to documents bearing the notations,

         summations, or other mental impressions of the receiving party, that party elects to

         destroy the documents and certifies to the producing party that it has done so.

                (c)    Retention     of   Work      Product.   Notwithstanding     the   above

         requirements to return or destroy documents, counsel may retain attorney work

         product, including an index which refers or relates to designated Confidential

         Information, so long as that work product does not duplicate verbatim substantial

         portions of the text or images of designated documents. This work product will

         continue to be confidential under this Order. An attorney may use his or her own

         work product in subsequent litigation provided that its use does not disclose

         Confidential Information.

         14.    Enforcement of Protective Order. Even after the final disposition of this

case, a party or any other person with standing concerning the subject matter may file a

motion to seek leave to reopen the case for the limited purpose of enforcing or modifying

the provisions of this Order.

         15.    No Prior Judicial Determination. This Order is entered based on the

representations and agreements of the parties and for the purpose of facilitating discovery.

Nothing in this Order will be construed or presented as a judicial determination that any

document or material designated as Confidential Information by counsel or the parties is

entitled to protection under Fed. R. Civ. P. 26(c) or otherwise until such time as the court

may rule on a specific document or issue.


                                               11
69693168.2
         16.   Persons Bound by Protective Order. This Order will take effect when

entered and is binding upon all counsel of record and their law firms, the parties, and

persons made subject to this Order by its terms.

         17.   Disclosure of Confidential Information Covered by Attorney-Client

Privilege or Work Product.        Whether inadvertent or otherwise, the disclosure or

production of any information or document that is subject to an objection on the basis of

attorney-client privilege or work-product protection, including, but not limited to,

information or documents that may be considered Confidential Information under the

Protective Order, will not be deemed to waive a party’s claim to its privileged or protected

nature or estop that party or the privilege holder from designating the information or

document as attorney-client privileged or subject to the work-product doctrine at a later

date. Any party receiving any such information or document must return it upon request

to the producing party. Upon receiving such a request as to specific information or

documents, the receiving party must return the information or documents to the producing

party within three (3) days, regardless of whether the receiving party agrees with the claim

of privilege and/or work-product protection. Disclosure of the information or document

by the other party prior to such later designation will not be deemed a violation of the

provisions of this Order. Although the provisions of this section constitute an order

pursuant to Rule 502(d) and (e) of the Federal Rules of Evidence, and will be construed in

a manner consistent with the maximum protection provided by said rule, nothing in this

Order is intended or will be construed to limit a party’s right to conduct a review of

documents, including electronically-stored information, for relevance, responsiveness, or

segregation of privileged or protected information before production.
                                            12
69693168.2
         IT IS SO ORDERED.

         Dated August 20, 2019, at Kansas City, Kansas.

                                                  s/ James P. O=Hara
                                                 James P. O=Hara
                                                 U.S. Magistrate Judge




WE SO MOVE                                       WE SO MOVE
and agree to abide by the                        and agree to abide by the
terms of this Order                              terms of this Order


s/ Alexander T. Ricke (KS Bar No. 26302)         s/ Travis L. Salmon (KS Bar No. 20606)
Signature                                        Signature

Alexander T. Ricke_________________              Travis L. Salmon__________________
Printed Name                                     Printed Name


Counsel for: Plaintiff_______________            Counsel for: _Defendants___________


Dated:         8/20/19                                    Dated: 8/20/19




                                            13
69693168.2
